NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JIMMY LEE WHEELER, DOC #046120,          )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-3370
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed July 12, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Ed Nicholas, Judge.

Jimmy Lee Wheeler, pro se.


PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and SALARIO, JJ., Concur.